

Exhibit 10.2


athenahealth, Inc.




Dan Haley
SVP, General Counsel
athenahealth, Inc.
311 Arsenal Street
Watertown, MA 02472
dhaley@athenahealth.com




May 31, 2016


BY EMAIL
Kristi Matus
Boston, MA 02116


Dear Kristi:


As we have discussed, your employment with athenahealth, Inc. (the “Company”)
will terminate, effective as of May 31, 2016 (the “Separation Date”). The
purpose of this letter (the “Agreement”) is to confirm the terms concerning your
separation from employment. If the terms of this Agreement are acceptable to
you, please sign, date and return it to me within twenty-one (21) days following
the date you receive it; provided, however that you may not sign this Agreement
until the day after the Separation Date. You may revoke this Agreement at any
time during the seven-day period immediately following the date of your signing
by notifying me in writing of your revocation within that period. If you revoke
this Agreement as described in the preceding sentence, then this Agreement shall
not take effect. If you do not revoke this Agreement, then, on the eighth day
following the date that you signed it, this Agreement shall take effect as a
legally binding agreement between you and the Company on the basis set forth
herein (such date, the “Effective Date”).


1.Final Salary and Vacation Pay. In signing this Agreement, you acknowledge that
you have received pay for all work you performed for the Company through the
Separation Date, to the extent not previously paid, as well as pay, at your
final base rate of pay, for any vacation days you had earned but not used as of
the Separation Date, determined in accordance with Company policy and as
reflected on the books of the Company. You will receive the payments described
in this Section 1 regardless of whether or not you sign this Agreement.

2.    Severance Benefits. In consideration of your acceptance of this Agreement
and subject to your meeting in full your obligations under it and under your
most recent employment agreement with the Company (the “Employment Agreement”):



1

--------------------------------------------------------------------------------



Exhibit 10.2


(a)    the Company will pay you your salary, at your final base rate of pay, for
a period of twelve (12) months following the Separation Date;
(b)    the Company will cause the Initial Equity award (as described in Schedule
A of the Employment Agreement) to vest on the Effective Date, as though you were
employed through August 1, 2016, which is the first vesting date that next
follows the Separation Date; and
(c)    the Company will provide you with up to six months of Company-selected
outplacement assistance services through Keystone Associates.
The payments described in Section 2(a) will be made in the form of salary
continuation, and will begin on the next regular Company payday which is at
least five (5) business days following the later of the Effective Date or the
date that this Agreement, signed by you, is received by the Company. The first
payment will be retroactive to the day following the Separation Date.
3.    Acknowledgement of Full Payment and Withholding.

(a)    You acknowledge and agree that the payments provided under Section 1 of
this Agreement are in complete satisfaction of any and all compensation due to
you from the Company, whether for services provided to the Company or otherwise,
through the Separation Date and that, except as expressly provided under this
Agreement, no further compensation is owed or will be paid to you.

(b)    All payments made by the Company under this Agreement shall be reduced by
any tax or other amounts required to be withheld by the Company under applicable
law and all other lawful deductions authorized by you.

4.    Status of Employee Benefits, Paid Time Off, Expenses and Equity.

(a)    Except for any right you may have to continue your participation and that
of your eligible dependents in the Company’s medical, dental, and vision plans
under the federal law known as “COBRA,” your participation in all employee
benefit plans of the Company will end as of the Separation Date, in accordance
with the terms of those plans. You acknowledge that you will not continue to
earn paid time off or other similar benefits after the Separation Date. You will
receive information about your COBRA continuation rights under separate cover.


(b)    Within two (2) weeks following the Separation Date, you must submit your
final expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement,
and, in accordance with


2

--------------------------------------------------------------------------------



Exhibit 10.2


Company policy, reasonable substantiation and documentation for the same. The
Company will reimburse you for your authorized and documented expenses within
thirty (30) days of receiving such statement pursuant to its regular business
practice.

(c)    Except as otherwise provided in Section 2(b) of this Agreement, your
rights and obligations with respect to any stock options, restricted stock
units, or other forms of equity interest granted to you by the Company during or
in connection with your employment shall be governed by the applicable equity
plan(s) and any agreements or other requirements applicable to those options,
restricted stock units, or other equity interests. Except as otherwise provided
in Section 2(b) of this Agreement, all stock options, restricted stock units, or
other equity interests which are unvested as of the Separation Date will be
cancelled as of that date.

5.    Continuing Obligations, Confidentiality and Non-Disparagement.

(a)    You acknowledge that you continue to be bound by your obligations under
the Employment Agreement that survive the termination of your employment by the
terms thereof (the “Continuing Obligations”), except that the Company will not
seek to enforce Section 7(c) of the Employment Agreement against you following
the Separation Date.


(b)    For the avoidance of doubt, nothing contained herein and none of the
Continuing Obligations limits or in any other way affects your communicating
with any governmental agency or entity, or communicating with any official or
staff person of a governmental agency or entity, concerning matters relevant to
the governmental agency or entity or from testifying truthfully in any
proceeding. You will not be held criminally or civilly liable under any federal
or state trade secret law for disclosing a trade secret in confidence to a
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or for disclosing a trade secret in
a complaint or other document filed in a lawsuit or other proceeding, so long as
such filing is made under seal. You may disclose a trade secret to your attorney
in connection with filing a lawsuit for retaliation for reporting a suspected
violation of law, and you may use the trade secret information in that court
proceeding, so long as any document containing the trade secret is filed under
seal; and you may not otherwise disclose the trade secret, except pursuant to
court order.

(c)    Subject to Sections 5(b) and 8(b) of this Agreement, you agree that you
will never publicly disparage or criticize the Company, its Affiliates (as
defined below), their business, their management, their leadership, or their
products or services, and that you will not otherwise do or say anything with
the intent of disrupting the good morale of employees of the Company or any of
its Affiliates or with the intent of harming the interests or reputation of the
Company or any of its Affiliates. For its part, the Company agrees that its
current Senior Leadership Team (Jonathan Bush, Kyle Armbrester, Dan Haley,
Stephen N. Kahane, Prakash


3

--------------------------------------------------------------------------------



Exhibit 10.2


Khot, Timothy O’Brien, Ed Park, Todd Rothenhaus, and Karl Stubelis) will never
publicly disparage or criticize you or otherwise do or say anything with the
intent of harming your interests or reputation.

(d)    For the purposes of this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by management authority, equity
interest or otherwise.


6.    Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that you have returned to the Company any and all
documents, materials and information (in any form) related to the business of
the Company and its Affiliates (present or otherwise), and all keys, access
cards, credit cards, computer hardware and software, telephones and all other
property of the Company or any of its Affiliates in your possession or control.
Further, you represent and warrant that you have not retained any copy or
derivation of any documents, materials or information of the Company or any of
its Affiliates. You further represent and warrant that you have not, since the
Separation Date, attempted to access or use any computer, network or system of
the Company or any of its Affiliates, including without limitation the
electronic mail system, and you agree that you will not do so. Further, you
represent that you have disclosed or will disclose upon request to the Company
all passwords necessary, desirable, or helpful to obtain access to any
information which you have password-protected on any computer equipment, network
or system of the Company or any of its Affiliates.


7.    Cooperation. You agree to cooperate with the Company and its Affiliates
hereafter with respect to all matters arising during or related to your
employment, including but not limited to all matters in connection with any
governmental investigation, litigation or regulatory or other proceeding which
may have arisen or which may arise following the signing of this Agreement. The
Company will reimburse your out-of-pocket expenses incurred in complying with
Company requests hereunder, provided such expenses are authorized by the Company
in advance.

8.    General Release of Claims.

(a)    In exchange for the special severance pay and benefits provided to you
under this Agreement, to which you would not otherwise be entitled, on your own
behalf and that of your heirs, executors, administrators, beneficiaries,
personal representatives and assigns, you agree that this Agreement shall be in
complete and final settlement of any and all causes of action, rights and claims
(“Claims”), whether known or unknown, that you have had in the past, now have,
or might now have against the Company, its Affiliates and all of their
respective past, present and future directors, shareholders, officers, members,
managers, general and limited


4

--------------------------------------------------------------------------------



Exhibit 10.2


partners, employees, employee benefit plans, administrators, attorneys,
trustees, agents, representatives, successors and assigns, and all others
connected with any of them, both individually and in their official capacities
(collectively, the “Released Parties”). You hereby release and forever discharge
the Released Parties, from any and all such Claims, including without limitation
any and all Claims in any way related to, connected with or arising out of your
employment or its termination, or pursuant to Title VII of the Civil Rights Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act
(ADEA), as amended by the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act, the wage and hour, wage payment and fair
employment practices laws and statutes of the Commonwealth of Massachusetts and
any other state or states in which you have performed work for the Company (each
as amended from time to time), any public policy, statutory, contract, tort or
common law, any basis for recovering costs, fees, or other expenses including
attorneys’ fees, and/or any other federal, state or local law, regulation or
other requirement. You acknowledge and agree that this is a general, and not a
limited, release. Notwithstanding the foregoing, however, nothing contained in
this Agreement shall constitute a release or waiver of the Company’s or its
insurer’s obligations to indemnify, defend, and hold you harmless pursuant to
Company by-laws, policies, or insurance contracts.

(b)    Nothing in this Agreement shall be construed to prohibit or prevent you
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that you hereby agree to waive your
right to recover monetary damages or other individual relief in any charge,
complaint or lawsuit filed by you or by anyone else on your behalf.
(c)    If any claim is not subject to release, to the extent permitted by law,
you hereby waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
any of the Released Parties is a party.
(d)    This Agreement, including the general release of claims set forth in
Section 8(a) above, creates legally binding obligations and the Company and its
Affiliates therefore advise you to consult an attorney before signing this
Agreement. In signing this Agreement, you give the Company and its Affiliates
assurance that you have signed it voluntarily and with a full understanding of
its terms; that you have had sufficient opportunity of not less than twenty-one
(21) days, before signing this Agreement, to consider its terms and to consult
with an attorney, if you wished to do so, or to consult with your immediate
family members or your financial or tax advisors; and that, in signing this
Agreement, you have not relied on any promises or representations, express or
implied, that are not set forth expressly in this Agreement.


5

--------------------------------------------------------------------------------



Exhibit 10.2




(e)    In consideration of and exchange for your obligations hereunder, on its
own behalf and that of its Affiliates, and assigns, the Company hereby (i)
agrees that this Agreement shall be in complete and final settlement of any and
all causes of action, rights and claims, whether known or unknown, that it or
any of its Affiliates has had in the past, now has, or might now have, with
regard to any matter, including but not limited to claims in any way related to,
connected with or arising out of your employment or its termination under or
pursuant to any federal, state or local laws, regulations or other requirements,
and (ii) releases and forever discharges you and your heirs, executors,
administrators, beneficiaries, personal representatives and assigns, and all
others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights and claims. Excluded from
the scope of this release of claims are any causes of action, rights and claims
under this Agreement arising after its effective date.


9.    Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code (the “Code”) and shall be
interpreted and construed consistently with such intent. The payments to you
pursuant to this Agreement are also intended to be exempt from Section 409A of
the Code to the maximum extent possible. Each payment made hereunder shall
constitute a “separately identified” amount within the meaning of Treasury
Regulation § 1.409A-2(b)(2). Notwithstanding anything in this Agreement to the
contrary, in the event that any amounts payable (or benefits provided) under
this Agreement are subject to the provisions of Section 409A of the Code, to the
extent determined necessary, the parties agree to negotiate in good faith to
amend this Agreement in the least restrictive manner necessary to avoid
imposition of any additional tax or income recognition on you under Section 409A
of the Code, the final Treasury Regulations and other Internal Revenue Service
guidance thereunder (“409A Penalties”); provided, that in no event shall the
Company be responsible for any 409A Penalties or any other additional costs that
arise in connection with any amounts payable under this Agreement. In addition,
to the extent necessary to comply with Section 409A of the Code, references to
Separation Date (and similar phrases) in this Agreement shall be interpreted in
a manner that is consistent with the term “separation from service” under
Section 409A(a)(2)(A)(i) of the Code. Notwithstanding any provision of this
Agreement to the contrary, if you are a “specified employee” of the Company (as
defined in Section 409A of the Code), amounts subject to Code Section 409A that
would otherwise have been paid to or on behalf of you under the foregoing
provisions of this Agreement during the six-month period immediately following
the Separation Date shall be paid on the first regular payroll date immediately
following the six-month anniversary of the Separation Date.
10.    Nonadmission of Wrongdoing. You and the Company agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or


6

--------------------------------------------------------------------------------



Exhibit 10.2


construed at any time for any purpose as an admission by any party of wrongdoing
or evidence of any liability or unlawful conduct of any kind.
11.    Representations. In signing this Agreement, you represent and agree that,
as of the date you sign this Agreement:
(a)    You have been, or will pursuant to this Agreement be, paid or provided
with all compensation, wages, bonuses, commissions, and/or benefits which are
due and payable to you;
(b)    You have been granted any leave or accommodation to which you were
entitled under the Family and Medical Leave Act, the Americans with Disabilities
Act or any related or similar state or local leave or disability accommodation
laws;
(c)    You have no known workplace injuries or occupational diseases;
(d)    You have not divulged any proprietary, confidential or privileged
information of the Company and will continue to maintain the confidentiality of
such information consistent with Company policy, the Continuing Obligations and
your legal obligations; and
(e)    You have not been retaliated against for reporting any allegations of
wrongdoing by the Company, its Affiliates or their respective officers or
employees, including any allegations of corporate fraud.
12.    Miscellaneous.

(a)    This Agreement constitutes the entire agreement between you and the
Company, and supersedes all prior and contemporaneous communications, agreements
and understandings, whether written or oral, with respect to your employment,
its termination and all related matters, excluding only the Continuing
Obligations, any loan or other amount you owe to the Company, the agreement
between you and the Company dated as of June 23, 2014 and captioned
“Indemnification Agreement,” and your obligations with respect to the securities
of the Company, if any, all of which shall remain in full force and effect in
accordance with their terms.

(b)    This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by you and the General Counsel
of the Company or his expressly authorized designee. The captions and headings
in this Agreement are for convenience only, and in no way define or describe the
scope or content of any provision of this Agreement.



7

--------------------------------------------------------------------------------



Exhibit 10.2


(c)    You acknowledge and agree that you were first provided with this
Agreement on May 23, 2016 and you agree that any modifications, material or
otherwise, made to this Agreement, do not restart or affect in any manner the
original consideration period of 21 days provided in the May 23, 2016 agreement.


(d)    The obligation of the Company to make payments to you or on your behalf
under this Agreement, and your right to retain the same, is expressly
conditioned upon your continued full performance of your obligations under this
Agreement and the Continuing Obligations.

(e)    This is a Massachusetts contract and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any conflict of laws principles that would result in the application of the laws
of any other jurisdiction. You agree to submit to the exclusive jurisdiction of
the courts of the Commonwealth of Massachusetts in connection with any dispute
arising out of this Agreement. Notwithstanding the foregoing, any dispute or
controversy arising under or relating to this Agreement or concerning Employee’s
employment with or separation from the Company must first be referred to
mediation administered by JAMS in accordance with its employment dispute
resolution rules. The mediation shall be held in Massachusetts or any other
mutually agreeable location, and the Company shall pay the full costs thereof,
excluding your attorneys’ expenses and fees.

As described on the first page of this Agreement, if the terms of this Agreement
are acceptable to you, please sign, date and return it to me within twenty-one
(21) days of the date you receive it; provided, however, that you may not sign
this Agreement until the day after the Separation Date. You may revoke this
Agreement at any time during the seven-day period immediately following the date
of your signing by notifying me in writing of your revocation within that
period. If you revoke this Agreement as described in the preceding sentence,
then this Agreement shall not take effect. If you do not revoke this Agreement,
then, on the eighth day following the date that you signed it, this Agreement
shall take effect as a legally binding agreement between you and the Company on
the basis set forth above.


Formalities aside, I want to take this opportunity to thank you for all of your
efforts on behalf of the Company and to wish you well in your future endeavors.


Sincerely,
ATHENAHEALTH, INC.




By:    /s/ Dan Haley________________________
Dan Haley
SVP, General Counsel




8

--------------------------------------------------------------------------------



Exhibit 10.2


Accepted and agreed:




Signature: /a/ Kristi Matus________________
Kristi Matus


Date: _June 4, 2016_____________________


9